DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 15, 19 and 30.
Amended: 1, 15, 19 and 30.
Cancelled: 4, 8-10, 13, 21-22 and 34-40.
New: 41-43.
Pending: 1-3, 5-7, 11-12, 14-20, 23-33 and 41-43.  
Response to Arguments
Applicant’s arguments, see page(s) 8-11, filed 02/04/2022, with respect to claim(s) 1-3, 5-7, 11-12, 14-20 and 23-33 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 5-7, 11-12, 14-20 and 23-33 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-3, 5-7, 11-12, 14-20, 23-33 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are LOH and ATTILA.
LOH discloses a processing system comprises one or more processor devices and other system components coupled to a stacked memory device having a set of stacked memory layers and a set of one or more logic layers. The set of logic layers implements a metadata manager that offloads metadata management from the other system components. The set of logic layers also includes a memory interface coupled to memory cell circuitry implemented in the set of stacked memory layers and coupleable to the devices external to the stacked memory device. The memory interface operates to perform memory accesses for the external devices and for the metadata manager. By virtue of the metadata manager's tight integration with the stacked memory layers, the metadata manager may perform certain memory-intensive metadata management operations more efficiently than could be performed by the external devices.
ATTILA discloses methods and systems for a chip-on-wafer-on-substrate assembly are disclosed and may include in an integrated optical communication system comprising an electronics die and a substrate. The electronics die is bonded to a first surface of a photonic interposer and the substrate is coupled to a second surface of the photonic interposer opposite to the first surface. An optical fiber and a light source assembly are coupled to the second surface of the interposer in one or more cavities formed in the substrate. The integrated optical communication system is operable to receive a 
 
Re: Independent Claim 1 (and dependent claim(s) 2-3, 5-7, 11-12, 14 and 41), there is no teaching or suggestion in the prior art of record to provide:
the optical die formed on a substrate, the optical die comprising: an optical transceiver comprising an optical waveguide integrated on the substrate; and a memory controller configured to control read and/or write operations of the at least one of the plurality of stacked memory layers, the memory controller comprising a transistor co-integrated with the optical waveguide on the substrate.

Re: Independent Claim 15 (and dependent claim(s) 16-18), there is no teaching or suggestion in the prior art of record to provide:
A method for accessing a memory device comprising a plurality of stacked memory layers and an optical die, the optical die being formed on a substrate and the optical die comprising an optical transceiver and a memory controller, the method comprising: with an optical waveguide of the optical transceiver , wherein the optical waveguide is integrated on the substrate; [[and]] with the optical transceiver, converting the optical signal to an electrical signal;
wherein the memory controller comprises a transistor co-integrated with the optical waveguide on the substrate 

Re: Independent Claim 19 (and dependent claim(s) 20, 23-29 and 42), there is no teaching or suggestion in the prior art of record to provide:
the optical die formed on a substrate, the optical die comprising: an optical transceiver comprising an optical waveguide integrated on the substrate, the optical transceiver being optically coupled to the optical channel; and a memory controller configured to control read and/or write operations of the at least one of the plurality of stacked memory layers, wherein the memory controller comprises a transistor co-integrated with the optical waveguide on the substrate.

Re: Independent Claim 30 (and dependent claim(s) 31-33 and 43), there is no teaching or suggestion in the prior art of record to provide:
an optical die bonded to the plurality of stacked memory layers and in electrical communication with at least one of the plurality of stacked memory layers through one or more interconnects, the optical die formed on a substrate, the optical die comprising: an optical transceiver comprising an optical waveguide integrated on the substrate; and a memory controller configured to control read and/or write operations of the at least one of the plurality of stacked memory layers, wherein the memory controller comprises a transistor co-integrated with the optical waveguide on the substrate, wherein the first computing node is optically coupled to the second computing node and the third computing node.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov